TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00430-CV


                                 Gerald McMillan, Appellant

                                                v.

                            Little City Investments, LLC, Appellee




               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-19-000396, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 26, 2019. On appellant’s

motion, the time for filing was extended to October 25, 2019. Appellant has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than December 9, 2019.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on November 7, 2019.



Before Chief Justice Rose, Justices Triana and Smith